In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana
        ______________________________

              No. 06-10-00023-CV
        ______________________________


   IN THE MATTER OF THE MARRIAGE OF
 ENESHA TANSHELL THOMPSON CARPENTER
   AND KEVIN JAMESON CARPENTER AND
       IN THE INTEREST OF A CHILD




   On Appeal from the 321st Judicial District Court
                Smith County, Texas
            Trial Court No. 09-2331-D




     Before Morriss, C.J., Carter and Moseley, JJ.
      Memorandum Opinion by Justice Moseley
                                      MEMORANDUM OPINION

        Kevin Jameson Carpenter filed his notice of appeal pro se March 3, 2010.1

        The clerk’s record was filed April 8, 2010. No timely request was made in writing at or

before the time for perfecting the appeal for the preparation of a reporter’s record, as required by

TEX. R. APP. P. 34.6. Therefore, appellant’s brief was due June 4, 2010.

        When neither a brief nor a motion to extend time for filing the same had been filed by

June 24, 2010, we contacted appellant by letter and informed him that if a brief had not been filed

by July 9, 2010, the appeal would be subject to dismissal for want of prosecution. See TEX. R.

APP. P. 42.3(b), (c).

        No brief has been filed, and appellant has taken no other action in pursuit of his appeal.

Pursuant to TEX. R. APP. P. 42.3(b), we dismiss this appeal for want of prosecution.




                                                    Bailey C. Moseley
                                                    Justice

Date Submitted:           July 26, 2010
Date Decided:             July 27, 2010




1
Originally appealed to the Twelfth Court of Appeals, this case was transferred to this Court by the Texas Supreme
Court pursuant to its docket equalization efforts. See TEX. GOV’T CODE ANN. § 73.001 (Vernon 2005).

                                                       2